Citation Nr: 9901306	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  94-29 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for skin cancer.  

2.  Entitlement to an increased evaluation for service-
connected dermatophytosis with onychomycosis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to February 
1954.  

This matter came before the Board of Veterans Appeals 
(Board) from an April 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied the veterans claim for entitlement 
to service connection for skin cancer and also denied his 
claim for an increased evaluation for his service-connected 
dermatophytosis with onychomycosis.  A notice of disagreement 
was received in June 1994.  A statement of the case was 
issued in July 1994.  A substantive appeal was received from 
the veteran in July 1994.  A hearing was held at the RO in 
December 1994. 


FINDINGS OF FACT

1.  The veteran does not currently have diagnosed skin 
cancer.  

2.  The veteran's service-connected dermatophytosis with 
onychomycosis is currently manifested by erythema about the 
back and chest, thick, yellow fingernails and toenails, and 
some scaling.  


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for skin cancer is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected dermatophytosis with onychomycosis 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806, 
7813 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to service connection for skin cancer.

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated during active duty.  
38 U.S.C.A. § 1110 (West 1991).  A "determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet.App. 309, 314 (1993).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. 3.310 (1998).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 8 Vet.App. 374 (1995).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Veterans Appeals (Court) as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect the claim is "plausible" or "possible" is 
required.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
A claimant therefore cannot meet this burden merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit  v. Brown, 5 
Vet.App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following:  i) current disability (through medical 
diagnosis);  ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and;  
iii) a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in determining 
whether or not a claim is well-grounded.  King v. Brown, 5 
Vet.App. 19, 21 (1993).

The Board points out that, with respect to disabilities which 
are claimed to be secondary to a service connected 
disability, the third Caluza requirement can also be met if 
there is evidence demonstrating that a disability is 
proximately due to or the result of a service-connected 
disease or injury or if there is evidence that a service-
connected disability has aggravated a non-service-connected 
disability. 38 C.F.R. § 3.310(a) (1996); Allen.

With regard to the first requirement under Caluza, the Board 
notes that there is no medical evidence of record 
demonstrating that the veteran currently suffers from skin 
cancer. A July 1982 report from University Health Center 
Dermatopathology Laboratory indicates that a facial skin 
biopsy resulted in a diagnosis of actinic granuloma; that a 
trunk skin biopsy resulted in a diagnosis of cutaneous horn 
with underlying actinic keratosis, and actinic keratosis, the 
examiner noting that [a]lthough unlikely, an early 
microinvasive squamous cell carcinoma, arising from this 
actinic keratosis, cannot be excluded because of the 
superficial nature of this biopsy; and that a dorsal hand 
skin biopsy resulted in a diagnosis of actinic keratosis, the 
examiner noting that the epidermis in this biopsy is more 
dysplastic than the lesion seen in biopsy number 2.  
Similarly, because numerous sections do not reveal a 
significant amount of underlying dermis, a microinvasive 
squamous cell carcinoma arising from this lesion cannot be 
entirely excluded.  

This is the only medical evidence of record that even 
mentions the possibility that the veteran has or had skin 
cancer.  This includes the reports of VA examinations 
accomplished in March 1983 and July 1997, and VA outpatient 
treatment records dated from June 1993 to January 1997.  
During a hearing at the RO in December 1994, the veteran 
testified that he overheard a VA doctor say that his 
(service-connected ) dermatophytosis had developed into skin 
cancer, but noted that he did not ask the doctor about that 
statement because he could not understand him.  In any event, 
there is no indication in the VA medical records that the 
veteran has ever been diagnosed with skin cancer, as 
secondary to his dermatophytosis or otherwise.  
Significantly, an October 1993 VA outpatient treatment record 
indicates that while the veteran gave a history of being 
biopsied and diagnosed with skin cancer, he was not diagnosed 
with such cancer at that time, but rather with a fungal 
infection of the nails, mycosis fungoides, and actinic 
keratoses on the hands.  

As there is no medical evidence of record showing that the 
veteran currently suffers from skin cancer, the first Caluza 
requirement (that there be a current disability demonstrated 
through medical diagnosis) is not met.  

Regarding the second requirement of Caluza, the Board notes 
that the veteran's service medical records, while showing 
that the veteran was treated for dermatophytosis in August 
1953, are completely silent as to a diagnosis of skin cancer. 

The Board notes that the veteran has contended that he has 
skin cancer as a result of his service-connected 
dermatophytosis with onychomycosis.  In this regard, the 
Board again notes that the medical evidence of record, 
including the medical records noted above, does not 
demonstrate that the veteran has skin cancer, let alone skin 
cancer that is proximately due to or the result of the 
service connected dermatophytosis with onychomycosis, nor 
does the evidence tend to demonstrate that this service-
connected dermatophytosis with onychomycosis has aggravated 
skin cancer.  As there is no indication that the veteran was 
diagnosed with skin cancer during service or that he suffers 
from skin cancer related in any way to service or to his 
service-connected dermatophytosis with onychomycosis, the 
second and third requirements set forth in Caluza. 

It is noted that any contentions made by the veteran to the 
effect that he suffers from skin cancer, related to service, 
his service-connected dermatophytosis with onychomycosis, or 
otherwise, without supporting medical evidence, are not 
competent. Espiritu.  

In sum, the Court has specifically held that a service 
connection claim is not well-grounded if there is no medical 
evidence to link a current disability with events in service 
or with a service-connected disability. Caluza.  The veteran 
has presented no competent medical evidence that he currently 
suffers from skin cancer, or that he suffers from skin cancer 
that was incurred in or aggravated by, or is otherwise linked 
to, active duty service or that this disease is related to 
his service-connected dermatophytosis with onychomycosis.  
The veteran's claim therefore does not meet all the 
requirements set forth by the Court in Caluza for a claim to 
be found well-grounded.  Accordingly, the Board is compelled 
to find that the veterans claim of entitlement to service 
connection for skin cancer is not well-grounded. 

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the veteran with the development of evidence.



II. Entitlement to an increased evaluation for service-
connected dermatophytosis with onychomycosis, currently 
evaluated as 10 percent disabling.

For historical purposes, a review of the record reflects that 
in September 1954 service connection was established for 
dermatophytosis by the RO and that this disability was 
assigned a noncompensable rating.  This decision was based on 
a review of the veterans service medical records which 
indicated that he was treated for dermatophytosis involving 
the neck, back and forearms in August 1953; the 
noncompensable evaluation was based on the report of a 
contemporaneous VA examination which disclosed no significant 
dermatological disease. 

In July 1959, the RO granted a compensable evaluation of 30 
percent for the veteran's dermatophytosis, based on a 
statement from a private medical examiner to the effect that 
this examiner treated the veteran from May 1958 to May 1959 
and found that the veteran's dermatophytosis was manifested 
by itching and became worse in May 1959.  Further, this 
action was based on the report of a June 1959 VA examination 
which documented findings including scaly itching eruptions 
about both arms and flanks, that some areas were diffusely 
inflamed, and that the veteran's toenails and right hand 
fingernails were thickened and dystrophic with maceration 
between the toes of both feet. 

In June 1961, the RO reduced the evaluation assigned for this 
disorder to noncompensable, based on the review of the report 
of an April 1961 VA examination, wherein it was noted that 
there was no visible skin disease about the hands or feet at 
the time. 

In August 1971, the RO again granted a compensable 
evaluation, this time assigning a rating of 10 percent for 
the veteran's skin disorder (now characterized as 
dermatophytosis with onychomycosis), based on VA outpatient 
treatment records dated in March 1970 and March 1971, wherein 
it was noted that the veteran had distortion, thickening, and 
subungual debris of the toenails and fingernails, and that 
his palms were dry, purplish, and thickened with slight 
scale.  This decision was also based on the report of a June 
1971 VA examination which documented findings such as slight 
scaling of the palms, elevation discoloration of several 
fingernails and all of the toenails, with much subungual 
debris.  The veteran was diagnosed with dermatophytosis with 
onychomycosis at the time.  The 10 percent evaluation has 
remained in effect since that time.  

Essentially, it is maintained that the evaluation currently 
assigned for the veteran's service-connected dermatophytosis 
with onychomycosis is not adequate, given the current 
symptomatology of this disorder.  The recent evidence of 
record includes VA outpatient treatment records and 
examination reports, and the veteran's testimony given during 
the December 1994 RO hearing.  

VA outpatient treatment records reveal that the veteran was 
seen in October 1993 with a large diffuse area of erythema 
and scaling with scattered depigmentation, multiple small 
erythematoid plaques about the hands, and eroded yellow nails 
on some of his digits.  About the chest was a small, 3 
millimeter, red, raised plaque, and erythema about the rest 
of the chest.  The veteran was diagnosed with a fungal 
infection of the nails, mycosis fungoides, and actinic 
keratoses on the hands.  

During follow-up outpatient treatment in February 1994, the 
veteran was again  assessed with having mycosis fungoides, 
described as scaly patches about the abdomen, back, and chest 
that had not improved.  Similar findings are noted in May and 
July 1994 outpatient treatment records.

During the December 1994 RO hearing, the veteran testified 
that his skin disorder was manifested primarily by a burning 
sensation when he is active, but that it occasionally itches, 
and that it is located about his back and chest.  He noted 
that this disorder is not manifested by bleeding or seepage, 
nor was it disfiguring, and that he treats it with 
prescription ointment.  

A VA outpatient treatment record dated in January 1995 
documents follow-up treatment for mycosis fungoides and that 
the veteran had a rash about the right groin area with 
satellite lesions.  A May 1996 record notes that the veteran 
was seen with xerosis generalized and post inflammatory 
erythema about the left thorax. 

In February 1997, the veteran was seen for follow-up 
treatment for his dermatophytosis, at which time he reported 
that the rash on his trunk had improved, that his fingernails 
had regrown, but that his toenails remained infected.  
Physical examination revealed one erythematous patch on his 
back with slight scaling and an erythematous patch on his mid 
abdomen.  Further, his fingernails appeared normal but his 
toenails were infected.  

A VA examination was accomplished in July 1997, the report of 
which notes the veteran's history of having dermatophytosis 
with onychomycosis for thirty to forty years, and that recent 
treatment had been met with limited success.  Physical 
examination revealed that the veteran's skin disorder 
involved all of his toes and his right thumbnail, manifested 
by thick and yellow nails, with scales.  The veteran was 
diagnosed with dermatophytosis with onychomycosis.  

As noted, it is maintained that the 10 percent disability 
evaluation currently assigned to the veterans 
dermatophytosis with onychomycosis is not adequate.  In this 
regard, it is pointed out that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § Part 4.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (1998).

The Board has reviewed the veterans claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

In this regard, the Board notes that, currently, the 
veterans service-connected dermatophytosis with 
onychomycosis is rated as 10 percent disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7813 (1998) 
(dermatophytosis), which is rated as for eczema (i.e. 
Diagnostic Code 7806).  A 10 percent rating under Diagnostic 
Code 7806 contemplates eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent evaluation under this code contemplates eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement. 

Taking into account the medical evidence set out above, the 
Board finds that the preponderance of the evidence is against 
a rating higher than 10 percent for the veterans service-
connected dermatophytosis with onychomycosis.  In other 
words, the Board finds that, based on a review of the recent 
medical evidence, the veteran's disability most nearly 
approximates the criteria for eczema with exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area.  This evidence does not demonstrate that the 
veterans dermatophytosis with onychomycosis is currently 
manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement.

As noted above, the veterans dermatophytosis with 
onychomycosis is currently manifested by erythema about his 
back and chest, thick, yellow fingernails and toenails, and 
some scaling.  Further, the veteran testified that his skin 
disorder was manifested primarily by a burning sensation when 
he is active, and that it occasionally itches.  Such findings 
are consistent with a 10 disability evaluation under 
38 C.F.R. § 4.118, Diagnostic Code 7813 (1998).  

An increased evaluation for the veteran's service-connected 
dermatophytosis with onychomycosis is not warranted.  In 
reaching the decision herein, the Board has considered all of 
the evidence and finds that it is not so evenly balanced as 
to warrant application of the benefit-of-the-doubt rule.  See 
38 U.S.C.A. § 5107(b) (West 1991).



ORDER

The veteran's claim of entitlement to service connection for 
skin cancer is not well-grounded and is therefore denied.

An increased evaluation for the service-connected 
dermatophytosis with onychomycosis is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
